

116 HRES 506 IH: Welcoming the inaugural visit to the United States of the 22d Prime Minister of Pakistan and continuing support and commitment to the long and enduring friendship between the United States and the Islamic Republic of Pakistan.
U.S. House of Representatives
2019-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 506IN THE HOUSE OF REPRESENTATIVESJuly 22, 2019Ms. Jackson Lee (for herself, Mr. Banks, and Mr. Suozzi) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONWelcoming the inaugural visit to the United States of the 22d Prime Minister of Pakistan and
			 continuing support and commitment to the long and enduring friendship
			 between the United States and the Islamic Republic of Pakistan.
	
 Whereas Prime Minister of Pakistan Imran Khan made an official visit to the White House and the United States Capitol in July 2019;
 Whereas Prime Minister Imran Khan was born into a Pashtun family in Lahore, Pakistan, and was educated in Pakistan and the United Kingdom, including the Royal Grammar School in Worcester, Aitchison College in Lahore, and Oxford University;
 Whereas Prime Minister Imran Khan’s athletic prowess matches that of his political prowess and has earned him a reputation as one of the greatest bowlers and cricket players of all time leading Pakistan’s national team to a Cricket World Cup victory in 1992;
 Whereas following his athletic career, Prime Minister Imran Khan remained in the public eye as a philanthropist and the primary fund raiser for the Shaukat Khanum Memorial Cancer Hospital, a specialized cancer hospital in Lahore, which opened in 1994 and was named for his mother who lost her battle to cancer in 1985;
 Whereas the people of Pakistan have consistently aspired to democracy and rule of law; Whereas as an outspoken critic of government corruption, Prime Minister Imran Khan founded his own political party Tehreek-e-Insaf (Justice Movement), in 1996 to combat economic inequality and usher in populism in Pakistan;
 Whereas, in July 2018, Prime Minister Imran Khan ran on a platform of fighting corruption and poverty and won with a plurality of seats in the National Assembly, allowing him to seek a coalition with independent members of the Parliament;
 Whereas under the leadership of Prime Minister Imran Khan, Pakistani foreign relations improved significantly, bringing the Taliban to negotiations with the United States and Afghanistan;
 Whereas Pakistan’s security forces have successfully eliminated militants in the border areas at a huge material and human cost;
 Whereas Prime Minister Imran Khan has introduced legal measures to mainstream tribal areas into the adjoining province to exercise the writ of the government;
 Whereas the situation in Pakistan has improved and foreign investments are returning to Pakistan with the confidence that there is full security and access to speedy justice, transparency, and accountability;
 Whereas there exists tremendous opportunities to enhance people-to-people exchanges between Pakistan and the United States through energy, trade, education, and development, particularly with emphasis to the role of women in the economy;
 Whereas Pakistan and the United States have a shared interest and are cooperating in efforts to establish lasting peace in Afghanistan;
 Whereas, over the last two decades, the United States has extended support and assistance to Pakistan to meet its security and economic challenges;
 Whereas Prime Minister Imran Khan has overseen broad reform of the Pakistani government and has implemented initiatives that work to improve the lives of all Pakistani citizens;
 Whereas bilateral relations between the United States and Pakistan have greatly benefited from the leadership of Prime Minister Imran Khan; and
 Whereas Imran Khan, the 22d Prime Minister of Pakistan represents a new, bold, incorruptible leadership that Pakistan has long sought for many years prior to his ascension: Now, therefore, be it
	
 That the House of Representatives— (1)welcomes the inaugural visit to the United States of the 22d Prime Minister of the Islamic Republic of Pakistan, Imran Ahmed Khan Niazi;
 (2)expresses continuing support and commitment to the long and enduring friendship between the United States and the Islamic Republic of Pakistan;
 (3)recognizes the sacrifice of and expresses solidarity with the people of Pakistan in their struggle against terrorism as the recent chapter in a resilient and result-oriented partnership;
 (4)supports strengthening of the democratic process in Pakistan that affords opportunity to refresh a relationship that had frayed under the weight of international conflict;
 (5)reaffirms friendship and strategic partnership with a democratic Pakistan that must be strengthened through institutionalizing engagement in different avenues of bilateral cooperation;
 (6)encourages and supports ongoing cooperation between the United States and Pakistan in a range of areas, including security, economic development, strengthening of democratic institutions, energy, education, trade, and women empowerment;
 (7)acknowledges Pakistan’s constructive role in facilitating peace within Afghanistan and across the region;
 (8)recognizes the significant role of the Pakistani-American diaspora in building bridges of friendship between Pakistan and the United States; and
 (9)encourages people-to-people contact, particularly in the economic domain, as the way forward in rebuilding the bilateral relationship into an enduring partnership.
			